Title: William H. Crawford to Thomas Jefferson, 12 December 1814
From: Crawford, William Harris
To: Jefferson, Thomas


          
            My dear Sir  Paris. 12th Decr 1814.
            I have just been informed that our Envoys at Ghent are about to dispatch a fast Sailing vessel from Amsterdam with dispatches. I have only time to Scribble you a few lines. Indeed I have but little to communicate in addition to my former letter. The Congress at Vienna proceeds much slower than had been anticipated. It is uncertain whether they have Settled any one point of importance. I am however Still of opinion, that an amicable arrangement will be effected, or to speak more Correctly, that they will be so arranged as to avoid an immediate war. This would be impossible if France was in a st situation to Second the efforts of her ministers, with a powerful army. This is not her situation, and a considerable time is likely to pass   away, before mutual Confidence will be Restored between the King, & people, if it ever happens. The representations given in the Gazettes, of the extreme Popularity of the King, and of the happiness of the People, are entitled to the same Credit that Representations of the Same character were entitled to, twelve months ago, and no more. Indeed I believe the latter were less false than the former. The Nation has been Relieved from the conscription, and exempted from the positive evils of war. This was sensibly felt, and Reconciled the nation people to the change which had just taken place. These benefits are already forgotten. The peace has not brought them Commerce, it has checked their manufactures, it has added fifty Per cent to their impositions, but what is of more importance, it has in the estimation of the nation degraded, and humiliated France. No King can long be popular, who Suffers the Nation to be degraded in the eyes of the people. A few days ago a general alarm Prevailed at the palace; the King & other members of the family, together with the Garrison, were up the whole night. The Next day the minister of War was Removed, & the director of the Police was translated into the marine department, and a man less Scrupulous, placed at the head of the police. An impression Prevails to a Considerable extent, even in Paris, that the f Royal family will be expelled in the Course of the winter. None of them, however, have any distinct idea, of the manner, in which this is to be effected. Notwithstanding the measures of the govt add daily to the Number of the malcontents, yet still I am inclined to believe that the Revolution will be Permanent. The govt however has a crisis yet to pass: A sense of the degradation into which France has fallen, and a belief that the King has contributed to that degradation, is a maddening Reflexion for the great mass of Frenchmen—it is Rendered Still more irritating by the impression that the King is friendly to England. To Relieve the nation from these Painful and humiliating Sensations, a war with England, & also with Austria is almost indispensable. But a war must necessarily assemble a large army, & this army may overturn the throne. This is the dilemma in which the King is placed. I believe the boldest course is the best. At least the Suspense in which the parties are held, would be Sooner terminated. I think it highly probable that exertions will be made to Remove the Emperor from the ile of Elba, by his Consent, if it can be obtained. This is not Probable. He has fortified the Island So that he Can defend himself against a powerful army. Should they break their engagements with him, they incur great risks, from the State of Public feeling in Italy and in France. If he was to Shew himself in Italy at the head of a Small body of men I am by no means Certain that he would not be able to expel the Austrian and Sardinian troops before they could be re-inforced. In this event France must remain Perfectly Still. To march an army into the South East of the Kingdom, would only invite him into France. In every part of the Continent, except Russia, public feeling is extremely favorable to adventurous enterprize: In Spain, the King must be dethroned, or the Nation must be enslaved. I am fearful that the latter alternative will be effected.
            Our negociations at Ghent are Still carried on. The prospect is more favorable now than in the three first months.  Here nothing can be Relied upon in Relation to us. The man who directs the foreign Relations of France, is according to the opinion of his friends, governed Solely by his Pecuniary interest. The interest of the Nation is not considered—Under such an administration, the interests of our enemy must Prevail, because, after bribing all Europe for so many years, the they will Not grudge what will be necessary to bribe a minister who is notoriously venal.
            
            I am dear Sir with Sentiments of the highest Consideration your most obt & Very humbl ServtWm H Crawford
          
          
            PS. Knowing that you felt some interest in the reinstatement of Mr Warden in 1810–11. & understanding that he would endeavor to engage your influence in Restoring him again, I have felt it to be  My duty to Send you two letters which he has written Since his Removal. They bear instrinsic evidence of his total want of veracity. I am Sorry to add that his official acts are indelibly impressed with the Same character. Upon those the govt has decided his Removal. I have no right to disclose them. He continues to Represent his Removal is as an arbitrary act of mine, when he Knows it to be the act of the govt. By means of this misrepresentation, he has obtained many letters, from very respectable men Recommending his re-instatement. To this I can have no objection, if it is made with a full Knowledge of the case.
            WHC
          
        